 Case 3:19-cv-00027-NJR Document 17 Filed 08/05/19 Page 1 of 6 Page ID #141


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSE F. ARROYO, #M53474,                      )
                                              )
                Plaintiff,                    )
                                              )
vs.                                           )       Case No. 19-cv-00027-NJR
                                              )
SHEYLA CLARK and JULIA TANNER,                )
                                              )
                Defendants.                   )

           DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        NOW COME the Defendants, SHEYLA CLARK and JULIA TANNER, by and through

their attorney, KWAME RAOUL, Attorney General for the State of Illinois, for their Motion to

Dismiss Plaintiff’s Complaint [d/e 1] pursuant to Federal Rule of Civil Procedure 12(b)(6), state

as follows:

                                        INTRODUCTION

        Plaintiff, an inmate with the Illinois Department of Corrections (“IDOC”) currently

incarcerated at Shawnee Correctional Center (“Shawnee”), filed this cause of action on January

7, 2019, pursuant to 42 U.S.C. § 1983, alleging deprivations of his constitutional rights. [d/e 1].

Through his Complaint, Plaintiff seeks a permanent injunction ordering Defendants to remove

immigration documents from his inmate Masterfile from his time incarcerated at Menard

Correctional Center (“Menard”). [d/e 1].

        After this Court conducted a Merit Review pursuant to 28 U.S.C. § 1915A, Plaintiff’s

claim moved forward as one count alleging Defendants violated Plaintiff’s Due Process rights

and the Illinois Trust Act by placing or maintaining an I-200 immigration warrant within

Plaintiff’s Masterfile. [d/e 9]. In the Merit Review, the Court noted a “multitude of uncertainties

surrounding Plaintiff’s potential claim,” and noted at the time, there were “too many uncertain

variables.” [d/e 9, p. 8].

Case No. 19-cv-00027-NJR                                                                   Page 1 of 6
 Case 3:19-cv-00027-NJR Document 17 Filed 08/05/19 Page 2 of 6 Page ID #142


        Plaintiff’s remaining claim, and therefore his Complaint, should be dismissed for failure

to state a claim upon which relief can be granted.

                                      LEGAL STANDARD

        In place of a responsive pleading, a party may file a motion to dismiss for failure to state

a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion tests

the sufficiency of the complaint, not the merits of the case. Gibson v. City of Chicago, 910 F.2d

1510, 1520 (7th Cir. 1990). In evaluating a motion to dismiss, the court accepts the complaint’s

well-pleaded factual allegations as true and draws all reasonable inferences in the plaintiff’s

favor. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (citations omitted).

                                           ARGUMENT

   I.      Plaintiff’s Complaint should be dismissed because he fails to state a claim upon
           which relief may be granted.

           a. Plaintiff’s Complaint should be dismissed because there is not an existing
              claim or controversy, and the case is not ripe for judicial review.

        A bedrock principle of our Constitution is a court may only rule on existing cases or

controversies under Article III. The case-or-controversy requirement exists through all stages of

federal judicial proceedings. Lewis v. Continental Bank Corp., 494 U.S. 472, 477-478 (1990).

Throughout the litigation, a plaintiff “must have suffered, or be threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial decision.” Id. at 477.

The ripeness doctrine stems in part from this principle. The ripeness doctrine is designed “to

prevent the courts, through avoidance of premature adjudication, from entangling themselves in

abstract disagreements over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a concrete

way by the challenging parties.” Abbott Laboratories v. Gardner, 387 U.S. 136, 148-149 (1967)

(abrogated by Califano v. Sanders, 430 U.S. 99 (1977), on different grounds). In the Abbott

Laboratories case, the court looked to a two part analysis. Courts should analyze and balance the
Case No. 19-cv-00027-NJR                                                                   Page 2 of 6
 Case 3:19-cv-00027-NJR Document 17 Filed 08/05/19 Page 3 of 6 Page ID #143


“fitness of the issues for judicial decision” against the “hardship on the parties of withholding

court consideration.” Id. at 149.

       The Illinois Trust Act does not under any circumstance prevent a prison from sending

and/or receiving communication from a Federal immigration agency regarding an individual’s

citizenship or immigration status. 5 ILCS 805/5. Here, Plaintiff alleges Defendants denied his

request to remove a document, which communicates information regarding Plaintiff’s

immigration status from a Federal agency, from his Masterfile. [d/e 1]. Defendants are not

prohibited from communicating with a Federal Agency in this regard. Therefore, as they are not

prohibited from such communication, Defendants cannot be said to have caused harm to Plaintiff

or violated Plaintiff’s rights by their alleged inaction in terms of removing evidence of the

communication.

       There must be a concrete injury plaintiff may point to in seeking redress. Abbott

Laboratories, 387 U.S. at 148-149. Here, Plaintiff has indicated nothing more than discontent

with the immigration document in his Masterfile and his alleged belief it is kept in his file due to

a future intent to enforce the immigration detainer. [d/e 1]. He has not pled a single fact

demonstrating Defendants’ intent or desire to transfer or detain Plaintiff pursuant to the

challenged document. He simply asserts the conclusory allegation that “they” intend to comply

with the I-200 immigration warrant. [d/e 1]. Determining whether Defendants will in fact comply

with the warrant in 2033 upon Plaintiff’s projected release, takes the parties fourteen years into

the future within a rapidly changing legislative landscape and into the arena of pure speculation

and conjecture. O’Shea v. Littleton, 414 U.S. 488, 497 (1974). As this Court noted, the

legislative landscape surrounding immigration may be completely different upon Plaintiff’s

projected release in 2033. [d/e 9, p. 9].

       As a result, the balancing test enumerated in Abbott Laboratories favors dismissing the

case until Plaintiff’s claim(s) have ripened. First, one must address the “fitness of the issues for
Case No. 19-cv-00027-NJR                                                                      Page 3 of 6
 Case 3:19-cv-00027-NJR Document 17 Filed 08/05/19 Page 4 of 6 Page ID #144


judicial decision.” Abbott Laboratories, 387 U.S. at 149. Through the separation of powers,

immigration policy has largely fallen within the realm of the executive and legislative branches.

As delineated above, immigration legislation is a rapidly changing landscape, and Plaintiff’s

claim will not potentially come about or cause a concrete injury for another fourteen years upon

his release, if at all. At this time, any judicial decision on this would amount to an advisory

opinion. Furthermore, it would require the court to make a decision based on a speculative harm

based on legislation, which may in fact no longer be in place, or may be clearer at the time of

Plaintiff’s release.

        Next is the analysis of the “hardship on the parties of withholding court consideration.”

Abbott Laboratories, 387 U.S. at 149. Here, Plaintiff does not yet in fact have a concrete injury.

He seeks the removal of an immigration document from his inmate Masterfile, which, as

discussed supra, does not cause any harm or violate any of Plaintiff’s rights. [d/e 1]. Plaintiff is

not scheduled to be released until 2033, and if, at that time, the Illinois Trust Act is still in place,

and anyone from IDOC does in fact seek to enforce the immigration warrant, Plaintiff may re-

file his claim. Therefore, the balancing test favors dismissing the case to avoid problems of

contingency or speculation.

        As Plaintiff’s claim has not yet ripened and there is no concrete injury, litigating

Plaintiff’s potential future claim(s) at this time would be premature. Therefore, Plaintiff’s claim

should be dismissed, as he does not presently have standing.




Case No. 19-cv-00027-NJR                                                                       Page 4 of 6
 Case 3:19-cv-00027-NJR Document 17 Filed 08/05/19 Page 5 of 6 Page ID #145




                                       CONCLUSION

       WHEREFORE, for the above and foregoing reasons, Defendants respectfully request that

the Court grant their Motion to Dismiss and for any such other and further relief as this Court

deems just and proper.

                                           Respectfully submitted,


                                                 SHEYLA CLARK and JULIA TANNER,

                                                    Defendants,

Kyrstin B. Beasley #6323618                      KWAME RAOUL, Illinois Attorney General,
Assistant Attorney General
Metro East Office                                   Attorney for Defendants,
201 West Pointe Drive, Suite 7
Belleville, Illinois 62226                 By:      s/Kyrstin B. Beasley
(618) 236-8781 Phone                             Kyrstin B. Beasley
(618) 236-8620 Fax                               Assistant Attorney General
E-mail: KBeasley@atg.state.il.us
       gls@atg.state.il.us




Case No. 19-cv-00027-NJR                                                             Page 5 of 6
 Case 3:19-cv-00027-NJR Document 17 Filed 08/05/19 Page 6 of 6 Page ID #146


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

JOSE F. ARROYO, #M53474,                     )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )      Case No. 19-cv-00027-NJR
                                             )
SHEYLA CLARK and JULIA TANNER,               )
                                             )
               Defendants.                   )

                                CERTIFICATE OF SERVICE

        I hereby certify that on August 5, 2019, the foregoing document, Motion to Dismiss, was
electronically filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing(s) to the following:

       NONE

and I hereby certify that on the same date, I caused a copy of the foregoing document to be mailed
by United States Postal Service, to the following non-registered participant(s):

       Jose F. Arroyo, #M53474
       Shawnee Correctional Center
       Inmate Mail/Parcels
       6665 Route 146 East
       Vienna, IL 62995

                                                    Respectfully Submitted,

                                             By:    s/Kyrstin B. Beasley
                                                    Kyrstin B. Beasley #6323618
                                                    Assistant Attorney General
                                                    Metro East Office
                                                    201 West Pointe Drive, Suite 7
                                                    Belleville, Illinois 62226
                                                    (618) 236-8781 Phone
                                                    (618) 236-8620 Fax
                                                    E-mail: KBeasley@atg.state.il.us
                                                          gls@atg.state.il.us




Case No. 19-cv-00027-NJR                                                                Page 6 of 6
